Citation Nr: 0915653	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-09 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for angina.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to November 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This claim was previously before the Board in May 2008, at 
which time the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

The competent and probative evidence preponderates against a 
finding that the Veteran's angina is due to any incident or 
event in active service, and angina was not manifested within 
one year after separation from service.


CONCLUSION OF LAW

Angina was not incurred in or aggravated by service, nor may 
angina, as a chronic cardiovascular disease, be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In February 2001 and May 2008 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.


The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2003 rating 
decision, December 2004 SOC, January 2008 SSOC, and February 
2009 SSOC explained the basis for the RO's action, and the 
SOC and SSOCs provided him with additional 60-day periods to 
submit more evidence.  It appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VCAA notice.  See Shinseki v. Sanders, 
supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the May 2008 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 

establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular-renal disease, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Veteran's service treatment records (STRs) do not show 
any complaints, findings, or treatment related to angina.  

November 2003 private treatment records show that the Veteran 
went to a hospital emergency room due to severe epigastric 
pain, with some radiation to the xiphoid area but not up into 
the chest.  The pain did not radiate to the neck or the left 
arm, but the Veteran had broken out into a sweat.  He said he 
had not experienced similar pain in the past and did not have 
a history of coronary artery disease.  A cardiac examination 
was normal, and an electrocardiogram showed about a 1-mm ST 
segment elevation in leads V1 through V3, a hint of terminal 
T-wave inversions in the same leads, and minimal ST elevation 
in lead III.  The Veteran was diagnosed with unstable angina.

In February 2004 the Veteran underwent an internal medicine 
evaluation through VA QTC services.  On examination, the 
Veteran's heart had a regular rhythm, no heaves or thrills, 
regular S1 and S2, and no murmur or gallop.  It was reported 
that, according to the New York Heart Association Scale, 
there was no restriction.  The examining physician did not 
mention angina in his report.

In November 2008 the Veteran had a VA examination at which he 
stated that he had suffered chest pain in 1978.  He said that 
he had felt pain for the entire day but could not elaborate 
on it, and he said that the pain had started for "no 
reason."  The Veteran further reported that no cardiac 
testing was done at that time and that, after being observed, 
he was told that he was "good to go."  According to the 
Veteran, since then he has had chest pain every year or two 
and that the pain has lasted for half a day to a full day.  
He said he was walking about three miles daily and suffered 
no chest discomfort.  He said he had never been told that he 
needed an angiogram or any further cardiac workup.  In 
addition, he had not smoked since 1980, began treatment for 
hypertension in 1995, and had been told in the past that his 
triglycerides are elevated.  He denied dyspnea, fatigue, 
dizziness, or syncope, and there was no history of congestive 
heart failure, myocardial infarction, or rheumatic heart 
disease.  He had always been able to perform his occupation 
and daily activities without compromise.  His only 
prescription was Norvasc 10 mg for hypertension.

On examination, per percussion the heart size appeared 
normal, there was regular rate and rhythm, normal S1 and S2, 
and no murmur or rubs.  An EKG showed normal sinus rhythm 
with a rate of 76 and no ischemic changes were noted.  A 
chest X-ray showed "borderline cardiomegaly."  The 
examining physician wrote that he was unable to corroborate 
the Veteran's report of having experienced angina while he 
was in the military, and could not make a diagnosis based 
upon it.  He noted that the Veteran's chest pain was atypical 
for coronary artery disease and that it was not related to 
physical activity.  In addition, the EKG showed no evidence 
of coronary artery disease and the physician felt that the 
note of "borderline" cardiomegaly on the chest X-ray could 
be related to the Veteran's hypertension.

After a careful review of the medical evidence of record, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of service connection for angina.  The 
November 2008 VA examiner was unable to diagnose the Veteran 
with angina, and the STRs do not support a finding that the 
Veteran's claims of suffering from angina during his active 
service.  The Veteran's report of having 

angina in service does not become competent medical evidence 
simply because it was recorded by the examiner.  A mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The critical question is whether such a statement is 
credible in light of all the evidence.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (Board may reject such 
statements if rebutted by overall weight of the evidence).  
In the present case, the examiner recorded the Veteran's 
statement regarding in-service symptomatology, but expressly 
declined to rely upon it in rendering a diagnosis or nexus 
opinion.

We recognize the sincerity of the arguments advanced by the 
Veteran that his angina is service connected.  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").  However, angina requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  

Because the evidence preponderates against the claim of 
service connection for angina, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for angina is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


